         Case 3:20-cv-01657-KAD Document 33-1 Filed 04/01/21 Page 1 of 15




              UNITED STATES DISTRICT COURT DISTRICT OF CONNECTICUT

JOSEPH D’AGOSTIN                                                  )
     Plaintiff                                                    )     NO. 3:20-cv-01657-KAD
                                                                  )
v.                                                                )
                                                                  )
FITNESS INTERNATIONAL, LLC.                                       )
D/B/A/ LA FITNESS                                                 )
Defendant                                                         )

           MEMORANDUM OF LAW IN SUPPORT OF OBJECTION TO ORDER

         The Defendant, Fitness International, LLC, d/b/a LA Fitness (“Fitness International”),

hereby respectfully objects under Federal Rule of Civil Procedure 72(a) and Local Rule for

Magistrate Judges 72.2(a) to the Order granting, in part, and denying, in part, the Motion to

Quash Plaintiff's Notice of Deposition of Corporate Designee filed by Fitness International. Doc.

31; D’Agostin v. Fitness Int’l, 2021 U.S. Dist. Lexis 51001, *6 (Mar. 18, 2021) (Merriam, J.)

(“Order”).

         This is a case where the plaintiff alleges a simple slip and fall in an area where there were

no accidents during the prior three years, despite hundreds of club members walking over this

area on a daily basis. The Order, compelling the defendant to investigate over 100 different

facilities in different states with different floors, ages, layouts, laws and environments,

contravenes the principles of both proportionality and fairness, especially in light of the fact that

the subject floor in the Norwalk health club had no ongoing problems with accidents.1




1 See e.g. Doc. 32 at 14. The defendant further proffers that it was advised by health authorities in Connecticut to
remove mats from the shower and locker room areas due to health concerns such as mould and bacteria prior to this
accident. See Affidavit of Jon Leary, attached hereto as Exhibit A. Thus, the plaintiff’s dive into similar accidents in
other jurisdictions with different environmental factors involves expensive and time-consuming futility, unrestrained
by the actual legal circumstances of what was going on in Connecticut.


ORAL ARGUMENT REQUESTED                                    1
        Case 3:20-cv-01657-KAD Document 33-1 Filed 04/01/21 Page 2 of 15




       In addition, the Order erroneously expanded the scope of the discovery sought by the

plaintiff from similar accidents occurring in the locker room/shower area as initially set forth in

Plaintiff’s Notice of Deposition, (where the plaintiff allegedly slipped and fell) to accidents on

any tile floor throughout Fitness International’s facilities. Finally, the Order misconstrued the

authority concerning the discoverability and proportionality of similar accidents upon which it

relied in reaching its holding. Accordingly, the Order should be reversed under Rule 72(a).

                                         BACKGROUND

       The Plaintiff’s Complaint, initially filed in Connecticut Superior Court at the Judicial

District of Fairfield/Norwalk on August 21, 2020, alleges that he slipped and fell on a wet tile

floor in the men’s locker room at an L.A. Fitness club location at 761 Main Street, Norwalk,

Connecticut, on or about November 3, 2018. Doc. 1-1. ¶ 3. On January 15, 2021, after Fitness

International removed, Plaintiff served a revised deposition notice of Fitness International’s

corporate designee under Federal Rule of Procedure 30(b)(6), seeking testimony and the

production of documents on 49 different subjects. Doc. 17-1. Fitness International moved for a

protective order.

       After hearing from counsel, the Court concluded that as currently drafted, plaintiff's 30(b)

(6) Notice is overbroad, unduly burdensome, and disproportionate to the needs of the case to the

extent it seeks information from all of defendant's nationwide fitness clubs. Nevertheless, the

Court also concluded that plaintiff is entitled to information from a reasonable subset of

defendant's fitness clubs to determine whether there are any comparator cases. Based on this

conclusion, the Court ordered counsel to meet and confer in an attempt to agree on narrowed

deposition topics and document requests.


                                                  2
        Case 3:20-cv-01657-KAD Document 33-1 Filed 04/01/21 Page 3 of 15




       On March 15, 2021, the parties informed the Court by email "that they were unable to

reach an agreement concerning the scope of the 30(b)(6) deposition topics and documents to be

produced by the deponent." Doc. 31, App. A. Rather, the parties set forth the following

competing proposals:

               The Plaintiff would agree to limit his requests to CT, NY, NJ and
               PA. All requests would be limited to accidents "involving falls on
               water or substances on tile floors" for 5 years leading up to the date
               of accident. This would involve approximately 102 clubs out of the
               approximately 750 clubs. The plaintiff's theory is that tiled areas
               that are exposed to water (i.e. showers, pools, saunas) should be
               tiled with skid resistant tile and/or appropriate matting.

               The Defendant, Fitness International, proposed to limit the scope
               of the 30(b)(6) deposition topics and documents to be produced by
               the deponent, as an initial matter, by limiting the inquiry to three
               years of slips and-falls in the shower areas at LA Fitness facilities
               in the State of Connecticut constructed within three years of the
               Norwalk facility.

D’Agostin, supra at *5-7. The Court, Merriam, J. approved and so-ordered the plaintiff’s

proposed limitation. Id. at *7.

                                     LEGAL STANDARDS

       Federal Rule of Civil Procedure 72(a) provides:

               Nondispositive Matters. When a pretrial matter not dispositive of a
               party's claim or defense is referred to a magistrate judge to hear
               and decide, the magistrate judge must promptly conduct the
               required proceedings and, when appropriate, issue a written order
               stating the decision. A party may serve and file objections to the
               order within 14 days after being served with a copy. A party may
               not assign as error a defect in the order not timely objected to. The
               district judge in the case must consider timely objections and
               modify or set aside any part of the order that is clearly erroneous or
               is contrary to law.

F.R.C.P. 72(a); see also D. Conn. L. Civ. R. Mag. 72.2(a).



                                                 3
        Case 3:20-cv-01657-KAD Document 33-1 Filed 04/01/21 Page 4 of 15




                                           ARGUMENT

I. Given Evidence Of Physical And Legal Dissimilarities In Clubs Outside Of Connecticut,
   The Order’s Expensive And Time-Consuming Discovery Directive Is Not Proportional
   To The Needs Of The Case.

       It is not proportional to require Fitness International to investigate five years of incidents

in over 102 health clubs when 1) there are physical and legal dissimilarities in clubs outside of

the Connecticut market and 2) the costs of such an endeavor are overwhelming. Such an order is

not proportional to the needs of this simple slip and fall case, especially given the absence of a

problem on the floor on which the plaintiff claims he fell.

   A. Club floors have physical dissimilarities.

       Unlike a product liability case, there is no cookie cutter for the installation of floors in

102 facilities. The ages of the floors are different. Depending on club volume, the wear and tear

on floors are different. The floors were installed by different independent contractors. The ages

of the floors are different. The materials and method of construction can also be different. See.

Robert Wilson Affidavit, attached hereto as Exhibit B, ¶¶ 2-5; see also Doc. 17-8. In addition,

each facility may have unique physical characteristics relating to how a floor may be affected by

the land it sits on. Further, the use of HVAC systems to reduce moisture in shower areas can, of

course, vary among all facilities depending on different units, different ages and effectiveness.

All of these factors means that comparing a Fitness International shower floor in Philadelphia

shares little in common with a shower floor in Norwalk, Connecticut. While these factors were

highlighted by the Court at the hearing, see Doc. 32 at 15, 18, they are not mentioned or

considered in the Order.




                                                  4
         Case 3:20-cv-01657-KAD Document 33-1 Filed 04/01/21 Page 5 of 15




    B. Clubs have legal dissimilarities outside of the Connecticut market.

         The Order’s directive creates time consuming rabbit holes and perhaps hundreds of mini-

trials in jurisdictions that have different health concerns, different standards of care, and different

regulations that may affect what steps health clubs may reasonably take that have no bearing on

the actual circumstances in the Connecticut market. For example, under New York law, one of

the states embraced by the Order, “[t]he presence of water alone is insufficient to establish a

dangerous condition.” See Noboa-Jaquez v. Town Sports Intl., LLC, 2015 NY Slip Op 32556

(Sup. Ct., N.Y. Cty. Apr. 4, 2015) (Masley, J.) (directed verdict against plaintiff alleging fall on

wet locker room tiles and failure to place matting), citing Nespoli v Equinox Holiday Inc., 2012

NY Slip Op 32420U (Sup. Ct., N.Y. Cty. 2012) (summary judgment against plaintiff alleging fall

on wet tiles in sink area of gym because wet floor is incidental to use of locker room and not a

dangerous condition or defect); Dove v Manhattan Plaza Health Club, 113 AD 3d 455 (1st

Dept.), appeal denied, 24 N.Y.3d 901 (2014) (water "necessarily incidental" to the use of the

pool).

         Thus, the exact definition of a hazard offered by plaintiff in the present case–a wet floor

near the showers–would not constitute a defect in the state of New York. This fact begs the

question of how examining tile floors in New York where the law does not recognize a “defect”

can be compared with tile floors in Connecticut.2 If plaintiff is correct in his assertion that

Connecticut imposes a duty of care in regards to floors that are wet but incidental to use (a




2 The defendant is not taking the position that the “necessarily incidental” argument does not apply to Connecticut
law. However, plaintiff’s position assumes it does not and thus how legal duty is defined differently in other
jurisdictions demonstrates that comparisons of “defects” in different states can be misleading.


                                                          5
        Case 3:20-cv-01657-KAD Document 33-1 Filed 04/01/21 Page 6 of 15




position the defendant disputes), an examination of New York tile floors near showers and pools

involves a different standard of care.

       Moreover, Connecticut public health authorities advised Fitness International to remove

mats from the Connecticut market due to concerns of bacteria and mold. See Exhibit A, ¶¶ 2-5.

The very purpose of plaintiff’s investigation into other facilities outside of the Connecticut

market is to demonstrate why Fitness International should have had mats at the accident location.

The plaintiff notes:

               This case is about the defendant’s failure to provide
               protective mats in the area of the locker room, when they
               had knowledge of many other similar accidents. This evidence
               is highly relevant and thus an essential need in this case.
               This evidence would not only show that the practice of
               allowing locker rooms to not have mats is dangerous, but it is also
               relevant to show the defendant had notice of this dangerous
               practice, but continued to not take reasonable steps in managing
               the locker rooms with non-skid matting.

Doc. 23 at 2-3. As the defendant could not install mats at the accident location, the search for

data outside of Connecticut to demonstrate why Fitness International should have installed them

is meaningless and disproportionate to the needs of the case.

   C. Given Physical And Legal Dissimilarities In Jurisdictions Outside Of The
      Connecticut Market, The Court Should Limit The Search To The 9 Other Fitness
      International Clubs In Connecticut, Or Alternatively, The 25 Fitness International
      Clubs Closest To Norwalk, Connecticut In Distance.

       In its underlying motion, Fitness International provided evidence by affidavit as to the

costs of searching for information requested by plaintiff. Depending on how many incidents

were discovered, the costs of such an investigation could be greater than $100,000 under the

Order’s allowance of a search of 102 clubs. See Exhibit B; Doc. 17-8. When this Court




                                                 6
        Case 3:20-cv-01657-KAD Document 33-1 Filed 04/01/21 Page 7 of 15




considers the physical and legal dissimilarities referenced above and the non-existence of an

ongoing slipping hazard on the subject floor, the Order is disproportionate to the needs of the

case.

        A search limited to the 10 clubs in the Connecticut market represents a sufficient data

point to discover whether or not there is an ongoing known hazard on the locker room/shower

tile floors. For example, if a review of records from the time Dri-Dek matting was removed in

2015 to the time of the accident revealed hundreds of slip and fall accidents in the subject area,

then plaintiff has developed information that he can use to argue knowledge of a hazard.

Likewise, if a review of records from the time Dri-Dek was removed in the 2015 time period to

the time of the accident revealed few or no similar accidents, then it would seem that the

Connecticut market evidence sufficiently demonstrates there was not a problem with the subject

floors. Such a search would provide discovery relevant to the plaintiff’s claims and would be

proportional to the needs of this simple slip and fall case. See F.R.C.P. 26(b)(1).

        To the extent that the Court wished for more than a sample size of ten facilities, Fitness

International suggests that no more than 25 facilities closest to Norwalk, Connecticut be used for

the search. Of course, this search would push beyond the boundaries of Connecticut into other

jurisdictions, which would be subject to the problems discussed above. However, the overall cost

of the search would be more manageable and less burdensome.

II. The Order construed applicable authority concerning discoverability and
    proportionality of similar accidents contrary to law.

        Further, in its proportionality finding that “the plaintiff’s proposal is reasonable in

temporal scope and is narrowed in such a way as to encompass other accidents with

circumstances “similar enough” to the present case,” the Court relied expressly on the authorities


                                                   7
        Case 3:20-cv-01657-KAD Document 33-1 Filed 04/01/21 Page 8 of 15




of Cohalan v. Genie Indus., Inc., 276 F.R.D. 161, 166 (S.D.N.Y. 2011) (Francis, J.) and Stagl v.

Delta Airlines, Inc., 52 F.3d 463, 474 (2d Circ. 1995). However, neither case is apposite here.

        Cohalan, supra is one of a line of products liability cases in our Circuit where plaintiffs

sought discovery of prior accidents involving the product that allegedly injured them. Products

liability–in contradistinction to premises liability matters like the instant slip and fall case–

intrinsically lends itself to discovery of prior accidents, because of the high degree of similarity

between accidents. Specifically, each accident often involves the same product, the same alleged

defect, and the same alleged manner of failure and injury. Accordingly, the principles set forth

Cohalan has been applied repeatedly in support of discovery of prior accidents in products

liability cases, but not in premises liability cases. See e.g. Lutes, supra at *19 (jet ski) ; Oleg

Cassini, Inc. v. Electrolux Home Prods., 2013 U.S. Dist. LEXIS 17460, at *8-9 (S.D.N.Y. Feb. 7,

2013) (Francis, J.) (dryer); Laudero v. Otis Elevator Co., 2011 U.S. Dist. LEXIS 74920, at *5-6

(W.D.N.Y. July 12, 2011) (McCarthy, J.) (elevator). Indeed, even in these product liability

matters, the Court limited the discovery of similar accidents to those involving the same or

similar model of product, and the same mode of failure. See Cohalan, supra at *167; Lutes,

supra at *19; Oleg Cassini, supra at *9; Otis, supra at *6. These cases are instructive insofar as

they demonstrate the application of the discoverability of similar accidents in the products

liability context; they are not apposite where, as here, the discovery is directed at 102 clubs

“constructed at different times, with different construction plans and materials,” see Exhibit B at

2, in different states, with different environmental climates and regulatory requirements. See also

Doc. 17-8 at 2.




                                                   8
        Case 3:20-cv-01657-KAD Document 33-1 Filed 04/01/21 Page 9 of 15




       The Court itself adverted to this point when it proposed the age of construction or date of

opening of the facilities as a proportional limitation designed to capture relevant similar

accidents. The Court, Merriam, J., opined:

               And so my thoughts are possible limitations are regional
               limitations, the year the club was built … The year the club opened
               maybe might be a reasonable alternative way of searching.

               …

               [T]he logical way to do this, one is, as I say, the opening date of
               the facility. That might be an interesting one, because it would
               suggest that if this facility was opened in 2005, that facilities
               opened between 2000 and 2010 are most likely maybe to have
               similar designs. I don't know. So that would be another way other
               than, you know, other than regional.

Doc. 32 at 15, 18. However, the Court’s Order did not incorporate this proportional limitation.

See D’Agostin, supra.

        Stagl, supra was a premises liability matter, but its ultimate disposition belies the Court’s

application thereof in its Order. On appeal of summary judgment, Eleanor Stagl successfully

argued that the District Court improperly denied her request for discovery of similar accidents at

Delta baggage carousels. Stagl, supra at 466. The Second Circuit Court of Appeals held,

“Evidence of such incidents would unquestionably be relevant, if not central, to Mrs. Stagl's

case, and we hold that the district court's refusal to compel Delta's compliance with her request

constituted an abuse of discretion.” Stagl v. Delta Airlines, 52 F.3d 463, 474 (2d Cir. 1995). On

remand, however, the Court held, “the scope of discovery regarding previous carousel-related

accidents is limited to those accidents that have occurred at or near defendant's baggage

carousels at LaGuardia and the plaintiff is prohibited from inquiring into and deft. need not

provide information regarding carousel-related accidents that have occurred at any airport other


                                                 9
       Case 3:20-cv-01657-KAD Document 33-1 Filed 04/01/21 Page 10 of 15




than at LaGuardia.” Stagl v. Delta Airlines, No. 1:93-cv-02544-ERK, Doc. 36 (June 28, 1995)

(Bartels, J.). The discovery as to prior similar accidents was permitted–but only as to the

subject location, not to locations nationwide.

       The plaintiff then renewed her request to Magistrate A.S. Chrein, who held that the

Defendant was to produce “all claims occurring within 5 years at any baggage carousel in the

U.S. or provide an affidavit explaining the unavailability of this information.” See id., Doc. 50.

Upon objection by the defendant under Federal Rule of Civil Procedure 72(a), Judge Edward

Korman subsequently reversed that order. See id., Doc. 55. Ultimately, the plaintiff was not able

to discover any similar accidents. See Stagl v. Delta Air Lines, 117 F.3d 76, 80 (2d Cir. 1997).

Stagl therefore stands for the proposition that similar accidents may be discoverable–but not for

the proposition that similar accidents are broadly discoverable throughout a defendants’

operations in a premises liability matter.

       Indeed, in finding that “plaintiff's proposal is both proportional to the needs of the case,

and not unduly burdensome,” and accepting plaintiff’s argument that “the costs to defendant of

obtaining the information is outweighed by the potential benefit of the information,” D’Agostin,

supra at *4-5, the Court similarly relied on authority that makes clear the Rule 30(b)(6)

deposition sought by the plaintiff here is not proportional to the needs of the case. See D’Agostin,

supra at *4, quoting Bigsby v. Barclays Capital Real Estate, Inc., 329 F.R.D. 78, 81 (S.D.N.Y.

2019) (Aaron, J.) (“[t]he deposition topics must be relevant to any party's claim or defense[,] ...

should be proportional to the needs of the case, not unduly burdensome or duplicative, and

described with reasonable particularity”).




                                                 10
       Case 3:20-cv-01657-KAD Document 33-1 Filed 04/01/21 Page 11 of 15




        Bigsby–in which testimony as to accounting codes not specifically at issue in that case

was denied as disproportional to the needs of the case–in turn quoted Blackrock Allocation

Target Shares: Series S Portfolio v. Wells Fargo Bank, N.A., 2017 U.S. Dist. LEXIS 133373,

2017 WL 9400671, at *1 (S.D.N.Y. Apr. 27, 2017) (Failla, J.) for the proposition that the Court

recited in the Order here. In Blackrock, supra, the Court found that the benefits of the requested

discovery were outweighed by the burden, expense, and because it would “cost hundreds of

thousands, if not millions, of dollars, will require months to conduct, and will likely result in

challenges to the admissibility of the evidence.” Blackrock, supra at *145. Here, the record

reflects that the deposition Ordered by the Court could cost up to $ 117,000, see Doc. 17-8 at 3,

over 50 % of the plaintiff’s total cost of medical treatment, see Doc. 23 at 4. Discovery of similar

accidents at 102 facilities will also likely result in challenges to the admissibility of evidence.

Cohalan, supra at 166 (“evidence of similar accidents is admissible only if those accidents are

shown to be “substantially similar”). Further, the Court made no finding and articulated no

reason why Fitness International’s proposed limitation as to facilities in Connecticut constructed

at approximately the same time as the facility at issue would not afford the plaintiff an

opportunity to conduct proportional discovery as to constructive notice. See Doc. 31, App. A.

Finally, while the Court here concluded that the discovery sought is relevant as to proving notice,

see D’Agostin, supra at *4, the requested discovery is relevant only to constructive notice–the

plaintiff can still establish his claim by showing actual notice.

        Because the Order misconstrued the authority upon which it relied, and that authority

does not support the discovery of similar accidents as to 102 facilities in this slip and fall case, it

should be reversed.



                                                  11
        Case 3:20-cv-01657-KAD Document 33-1 Filed 04/01/21 Page 12 of 15




III.The Order erroneously expanded the scope of the original deposition notice.

         Finally, after briefing and argument by the parties addressed the appropriate number of

facilities in which the plaintiff could discover similar accidents on “locker room floors,” the

Court instead ordered the plaintiff’s inquiry expanded to similar accidents “on water or

substances on tile floors” throughout the facilities in question. Specifically, the plaintiff’s

deposition notice sought testimony by a corporate designee and the production of documents on

“locker room floors,” Doc. 17-1, ¶ 23, and “slip and fall incidents in the locker rooms.” Doc.

17-1, ¶¶ 24, 25, 26, 27, 28. After directed by the Court to “meet and confer in an attempt to agree

on narrowed deposition topics and document requests,” D’Agostin, supra at *6, the plaintiff

instead proposed to expand the scope of discovery. While his proposal did reduce the requests

from all 730 nationwide facilities to the 102 facilities spanning the Jersey Shore to Buffalo, at the

same time it expanded the scope of the inquiries from “slip and fall incidents in the locker

rooms”–defined by plaintiff as the location of the incident3–to “accidents involving falls on water

or substances on tile floors.” Id. This proposal would expand the inquiry from the locker room–

where the plaintiff allegedly fell–to any area with a tile floor throughout the 102 facilities,

including the entryways, lobbies, stairwells, pools, and spas.

         The Court, in approving the plaintiff’s proposal, directed the plaintiff to serve a revised

deposition notice consistent with its Order. Id. The plaintiff served a revised deposition notice the


3                 The term “incident” means the event of November 3, 2018, when the Plaintiff
                  was lawfully on the premises located at 761 Main Street, Norwalk, Connecticut
                  owned, controlled, possessed, managed and/or maintained by the Defendant,
                  Fitness International, LLC, d/b/a L.A. Fitness. The Plaintiff, Joseph D’Agostin,
                  was in the men’s locker room when he was caused to fall by the dangerous and
                  defective condition therein existing, a wet tile floor, and suffered serious
                  injuries, losses, and damages.

Doc. 17-1 at 3.


                                                         12
       Case 3:20-cv-01657-KAD Document 33-1 Filed 04/01/21 Page 13 of 15




following day. See Revised Notice, attached hereto as Exhibit C. The revised notice sought

testimony by a corporate designee and the production of documents on the proposed expansion:

on “incidents involving water or substances on tile floors,” Exhibit C, ¶ 23, and “slip and fall

incidents involving water or substances on tile floors,” Exhibit C, ¶¶ 24, 25, 26, 27, 28. It is

apparent from a comparison of the notice of deposition issued prior to the Court’s Order, Doc.

17-1, with the notice issued after the Court’s Order, Exhibit C, that the plaintiff took the Order as

an invitation to further broaden the scope of his inquiry.

        The Court approved and so ordered the plaintiff’s proposal, despite the material

expansion of the areas of inquiry from those originally sought and argued, without hearing

further argument. Had the plaintiff initially sought discovery as to all falls on tile floors

previously, Fitness International would have adduced evidence establishing the environmental

and contextual differences between the tile in the pool, the tile on the stairs, and the tile in the

locker room.

        Indeed, the plaintiff’s approved and so-Ordered proposal further removed his inquiries

from the applicable standard governing discovery of similar incidents–those “involving similar

circumstances, or alleged defects similar to those at issue in this action.” McAnneny v. Smith &

Nephew, Inc., 2018 U.S. Dist. LEXIS 47927, at *9 (D. Conn. Mar. 19, 2018) (Merriam, J.)

(denying motion to compel where interrogatory as to similar accidents not limited to defects

“similar to that alleged in this case”). Falls on a tiled stairwell “involving water or substances” at

an LA Fitness in Pittsburgh do not involve the similar circumstances that are required for

discovery under Federal Rule of Procedure 26(b)(1). See id. at *16, citing Lutes v. Kawasaki

Motors Corp., 2014 U.S. Dist. LEXIS 173202 at *7 (D. Conn. Dec. 16, 2014) (Fitzsimmons, J.)



                                                  13
          Case 3:20-cv-01657-KAD Document 33-1 Filed 04/01/21 Page 14 of 15




(denying motion to compel where interrogatory as to similar accidents not limited to defect

“which is the focal point of this litigation”); Butkowski v. Gen. Motors Corp., 497 F.2d 1158,

1159 (2d Cir. 1974) (affirming denial of discovery motion where “discovery sought concerned an

entirely different defect from the one that plaintiff claimed caused the accident.”). Accordingly,

the Order should be reversed.

                                            CONCLUSION

           Once central purpose of the proportionality requirement set forth in Federal Rule of Civil

Procedure 26(b) is to “encourage judges to be more aggressive in identifying and discouraging

discovery overuse.” Advisory Committee Note to 2015 Amendment. Fitness International has

proposed a proportional limitation on the plaintiff’s requested discovery, one that would permit

the plaintiff to discover similar accidents in similar facilities throughout the State of Connecticut,

approximately 10 facilities.4 The plaintiff’s proposal and the Court’s Order not only expanded

the original scope of discovery sought, but, if applied in other cases, would routinely implicate

expansive discovery in simple premises liability matters and slip and fall cases like the one at

bar, regardless of the configuration of the premises where the incident occurred or the

circumstances under which the particular fall occurred. This is clearly erroneous and contrary to

law. Accordingly, the Court’s Order should be reversed, and Fitness International’s proposed

limitation adopted and ordered.




4   See D’Agostin, supra at *7.


                                                   14
       Case 3:20-cv-01657-KAD Document 33-1 Filed 04/01/21 Page 15 of 15




                                                      Respectfully submitted,

                                                      Defendant,
                                                      FITNESS INTERNATIONAL, LLC, D/B/A
                                                      LA FITNESS
                                                      By its attorneys,




                                                      Kevin J. O’Leary, ct30271
                                                      Benjamin H. Levites, ct30481
                                                      Coughlin Betke LLP
                                                      175 Federal Street
                                                      Boston, MA 02110
                                                      (617) 988-8050
                                                      koleary@coughlinbetke.com
                                                      blevites@coughlinbetke.com




                                        CERTIFICATION

        This is to certify that a copy of the foregoing was filed electronically on April 1, 2021.
Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic
filing system. Parties may access this filing through the Court’s system.


                                                      ___________________________________
                                                      Benjamin H. Levites




                                                 15
